Citation Nr: 0824595	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  04-42 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hip replacement 
(prosthesis), to include as secondary to a gunshot wound to 
the left femur, neuropathy, peroneal nerve (claimed as an 
injury due to a fall while in the military).  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
residuals of a gunshot wound to the left femur, neuropathy, 
peroneal nerve (claimed as an injury due to a fall while in 
the military), and if so, whether the veteran is entitled to 
service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The veteran had active service from August 29, 1973 to 
September 12, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, denying the veteran's claim of service 
connection for a hip replacement, and denying to reopen the 
veteran's claim of service connection for the residuals of a 
gunshot wound of the left femur because no new and material 
evidence was received by VA.  

The veteran was scheduled for a hearing before a Board Member 
at his local VA office in December 2007.  However, VA did not 
send notice of the time and the place of this hearing to the 
veteran's current address of record.  As such, the veteran 
did not report to his hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a hearing at his local VA office in his 
December 2004 substantive appeal to the Board (Form 9).  The 
record reflects that the RO sent notice of the time and place 
of the December 2007 hearing in October 2007.  However, the 
notification letter of record was sent to a previous address 
of record in Gadsden, Alabama.  

The record indicates that the RO received notice of the 
veteran's change of address in April 2007.  The veteran 
changed his address to one in Attalla, Alabama, rather than 
Gadsden, Alabama.  However, it does not appear from the 
evidence of record that notification of the time and place of 
the veteran's hearing was ever sent to the veteran's current 
address of record in Attalla, Alabama.  

Therefore, it appears that the veteran was never notified of 
the December 2007 hearing.  As such, a remand is necessary, 
and a new hearing must be scheduled before appellate review 
may proceed.  Notification as to the time and place of this 
hearing must be sent to the veteran at his current address of 
record.  

Accordingly, the case is REMANDED for the following action:

1. The veteran must be scheduled for a new 
hearing at his local VA office at the 
earliest opportunity since he was not 
properly notified of the original December 
2007 hearing.  

Notification as to the time and place of 
the hearing should be sent to the 
veteran's current address of record in 
Attalla, Alabama, as reflected in the 
veteran's April 2007 letter to VA.  The 
transcript of this hearing must be 
incorporated with the record.  

2.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed, 
and the claim readjudicated.  The veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




